Citation Nr: 1415932	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to service connection for right eye myasthenia gravis (right eye disorder), to include as secondary to service-connected diabetes.

2. Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy (peripheral neuropathy disorder), to include as due to herbicide exposure.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for hypertension, to include as secondary to PTSD.

5. Entitlement to service connection for a bilateral hearing loss.

6. Entitlement to service connection for a tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

These matters are before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

At the September 2013 video-conference hearing, the undersigned noted the issue on appeal and engaged in a colloquy with the Veteran and his representative toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the Virtual VA paperless claims processing system. The undersigned kept the record open for 30 days from the date of the videoconference hearing (September 25, 2013) to allow the Veteran to file additional evidence.  The Veteran did not submit additional evidence during this period.

The issues of service connection for right eye myasthenia gravis, PTSD, hypertension (to include as secondary to PTSD), hearing loss disability, and tinnitus disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is presumed to have been exposed to herbicide agents during his service in Vietnam during the Vietnam War (August 1967 to August 1968), but has not been diagnosed as having peripheral neuropathy in his upper and/or lower extremities.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for a peripheral neuropathy disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Because the Veteran's secondary service connection claim for a right eye disorder has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  Essentially, in affording him a new VA examination (August 2012) after submission of his petition to reopen his claim, the RO performed a de facto reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist not triggered unless claim reopened).

Letters dated July 2009 and July 2012 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private medical records (PMRs), and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007);   see Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  The October 2010 VA examiner reviewed the claims file and examined the Veteran and issued an opinion that describes the etiology of the Veteran's peripheral neuropathy disorder in sufficient detail to enable the Board to make a fully informed decision.  Thus, VA has satisfied its duty to provide adequate VA examinations and opinions. VA has satisfied its duties to notify and assist and the Board may proceed with appellate review of the peripheral neuropathy issue.

Merits of the Claim of Service Connection for Peripheral Neuropathy

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

For the diseases listed in 38 C.F.R. § 3.309(e), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Section 3.303(e) provides that when exposure to herbicide agents is established during active duty, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).  Claimants who served in Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6).

Because the Veteran served in Vietnam between August 1967 and August 1968 he is presumed to have in-service herbicide exposure during service.  See Personnel Records; Army Commendation Medal.  Thus, the Veteran is entitled to service connection for any disease that is listed under 38 C.F.R. § 3.309(e) and for which he has a diagnosis, unless the disease is clearly not related to service. However, while acute and sub-acute peripheral neuropathy are included in such presumptions, peripheral neuropathy is not so listed. 38 C.F.R. § 3.303.

The evidentiary requirements for establishing entitlement to service connection benefits are also more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id.

The Veteran's pre-induction (March 1965), enlistment (September 1966), and separation (August 1968) examinations show that he did not have any nerve-related disorders prior to or during service, to include deficient upper and/or lower extremity strength and range of motion.  In addition, the Veteran denied any nerve-related problems, such as neuritis, at separation.  August 1968 Report of Medical History.

In 2007, the Veteran sought treatment for his neuropathy symptoms at VA.  In July 2007, a private neurological examination found normal strength and sensation throughout the Veteran's extremities as well as normal reflexes, gait, and station.  In June 2008, a private medical consultation found numbness and reduced sensation in the Veteran's right upper thigh associated with low back pain (multilevel degenerative disc disease).  However, a follow-up private consultation in December 2008 found that the Veteran had a normal gait and station, full range of motion in his back and joints, and intact sensation.  Similarly, an October 2009 VA consultation found normal gait (unsteady tandem gait), normal tiptoe and heel walking, normal reflexes, and full motor strength in all extremities.

In October 2010, a VA examiner found that the Veteran had no numbness in his hands or feet, full motor strength and sensation in all four extremities, normal gait, and normal finger-to-nose coordination.  The examiner reported that the Veteran denied paresthesia or weakness and concluded that there is no evidence of peripheral neuropathy in the upper or lower extremities.  See also October 2009 VA Examination Report ("There is no evidence of peripheral neuropathy[.]").

The Veteran repeatedly demonstrated full strength motor functioning in all four extremities, intact sensation, and normal gait throughout 2011.  March 2011, November 2011 VAMRs (noting normal functioning with some fatigue and joint stiffness in the elbows and knees).  In August 2011 the Veteran reported that he is physically active (he walks on a treadmill and lifts 50 pound weights for 20 repetitions without difficulty), denied any numbness, tingling, tremors, or weakness, and reported only slight fasiculations in his lower extremities.  On physical examination, the Veteran demonstrated full motor strength in all extremities, normal grip and gait, and intact sensation.  August 2011 VAMRs.

More recent VA medical records continue to show normal strength and functioning of the upper and lower extremities albeit with mild fatigue.  See March 2012 VAMRs.  In June 2012, the Veteran reported mild fatigue after working for 1-2 hours, but also reported that he can walk for 1.5 miles without difficulty.  On physical examination, he demonstrated no tremor or dysmeteria, steady gait, normal arm swing, full motor strength in all four extremities (except for knee and elbow extensors, which were rated 4/5), mild fatigability in upper extremities, intact sensation in all four extremities, and intact proprioception in both lower extremities.

In August 2012, another VA examiner found that the Veteran did not have peripheral neuropathy.  On examination, the Veteran demonstrated normal strength (no muscle weakness) in his upper and lower extremities, normal deep tendon reflexes, and a normal gait.  The examiner noted that the Veteran does not require assistive devices to stand or ambulate effectively, that a January 2010 CT scan was negative for thymoma (a tumor that is associated with neuromuscular disorders), and that a December 2011 brain MRI showed no acute intracranial abnormalities.

In January 2013, the Veteran reported that he has weakness in his limbs, cannot walk as long as he used to (30 minutes), and that for the past six months his right hand has been shaking when he grasps the likes of the telephone.  However, a physical examination found no weakness in the extremities and an unremarkable gait.

The Veteran's testimony confirms that he has not been treated for a peripheral neuropathy disorder and there is no indication of record that suggests that his symptoms have been associated with service.  During the September 2013 video-conference hearing, the Veteran stated that he experiences numbness in his hands and lower extremities.  However, he denied being prescribed Gabapentin for nerve pain and testified that his doctors have not advised him that his symptoms relate to service, to include in-service herbicide exposure.

The October 2009, October 2010, and August 2012 VA examination reports constitute highly probative evidence that weighs against service connection for a peripheral neuropathy disorder.  The examinations were conducted by VA doctors who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran does not suffer from peripheral neuropathy.  Moreover, the VA examiners' findings are consistent across all three reports and with numerous VA and private medical evaluations.  

Absent a diagnosis, the Veteran's claimed peripheral neuropathy disorder does not qualify for presumptive service connection based on herbicide exposure even though the Veteran is presumed to have been exposed to herbicides during his service in Vietnam (August 1967 to August 1968).  The absence of a diagnosis also disqualifies the Veteran for service connection on a direct basis.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a peripheral neuropathy disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral upper and lower peripheral neuropathy is denied.




REMAND

The Veteran is advised that he may submit any further clarifying and substantiating medical and non-medical evidence that would demonstrate or suggest that he has myasthenia gravis that was caused or aggravated by military service and that manifested within one year of such service. 

The Veteran is further advised that he may submit any further clarifying and substantiating medical and non-medical evidence that would demonstrate or suggest that he has PTSD or any other mental disorder that was caused or aggravated by military service. 

The Veteran is further advised that he may submit any further clarifying and substantiating medical and non-medical evidence that would demonstrate or suggest that he has hypertension that was caused or aggravated by military service and that manifested within one year of such service.

The Veteran is further advised that he may submit any further clarifying and substantiating medical and non-medical evidence that would demonstrate or suggest that he has bilateral or unilateral hearing loss and/or tinnitus that was caused or aggravated by military service and that manifested within one year of such service.  

The Veteran is further advised that such substantiating evidence may consist of physician's reports during and since his discharge from active service; treatment reports, medical invoices, prescription orders; post-service employment records and medical evidence; letters from family members, friends, and service colleagues dated during or after service or contemporaneously dated; and any and all other such records, letters, or other documentation.  

Further development is required and the case is REMANDED for the following actions:




1. Request that the Veteran identify any medical or non-medical evidence or records that are not included in the claims file, pertaining to myasthenia gravis, PTSD, hypertension, bilateral hearing loss and tinnitus.  Provide the Veteran with release of information forms to obtain such information. In particular:

a. Request a statement from the Veteran's treating VA doctor (at VAMC Fort Worth, Texas, initials M.U.,) whom the Veteran identified during the September 2013 video-conference hearing regarding the relationship, if any, between the Veteran's current PTSD and his service during the Vietnam War Era. 

b. Advise the Veteran to obtain "buddy statements," personal correspondence, or other evidence that is relevant to his claim of service connection for PTSD, a hypertension disorder, a hearing loss disability, and/or a tinnitus disorder.

c. Contact the Office of Personnel at Bell Helicopter, 600 East Hurst Blvd., (State Highway 10), Hurst, Texas, 76053, and request that it forward copies of any and all medical records, physical examinations, hearing tests, and any other records deemed appropriate by the RO pertaining to the Veteran. 

If any records identified by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any VA medical treatment records (VAMRs) dating from March 2013 forward and associate them with the claims file.

3. After receipt of the above information, RETURN THE CLAIMS FILE to the VA examiner who conducted the March 2012 mental disorders examination and request an addendum. If that examiner is not available, schedule the Veteran for another VA mental disorders examination. 

a. The examiner must determine whether the Veteran has PTSD OR ANY OTHER MENTAL DISORDER due to or aggravated by military service. The examiner must provide an explanation for the opinion.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

August 2007 and May 2009 VAMRs, documenting negative screenings for PTSD and depression, respectively.

July 2009, October 2009, and December 2009 statements, describing the Veteran's experiences during the Vietnam War including a night attack on his base in May 1968.

June and July 2009 VAMRs, documenting the Veteran's depression disorder in the context of treatment for a right eye disorder and without reference to his service in Vietnam, and diagnosing an adjustment disorder with depression due to financial difficulty, retirement, myasthenia gravis and bereavement due to the death of the Veteran's mother.

August 2009 VAMRs, diagnosing adjustment disorder with depressed mood without reference to the Veteran's service in Vietnam.

September 2010 VAMRs, diagnosing PTSD and depression.

February 2011 VAMRs, noting group therapy for PTSD.

March 2011 VAMRs, noting the Veteran's PTSD symptoms and improved mood.

June 2011 VAMRs, diagnosing PTSD and observing a worsening in the Veteran's anxiety and depression, increased irritability and anger outbursts, and a Global Assessment of Functioning (GAF) score of 41 to 50.

August 2011 VAMRs, noting symptoms such as memory problems and anxiety.

October 2011 VAMRs, noting a GAF score of 41 to 50 and diagnosing chronic and prolonged PTSD with mixed symptoms of depression and anxiety.

January 2012 VAMRs, noting recent complaints of increasing anxiety and anger.

March 2012 VA examination, opining that the Veteran does not meet most criteria for a PTSD diagnosis and that his depressive disorder is less likely than not caused by or a result of service.

April 2012 and September 2012 VAMRs, noting that the Veteran's nightmares have increased in frequency and intensity as well as an increase in anger and anxiety and intrusive memories related to his experiences in Vietnam.

VAMRs, chronicling increased anxiety and anger as well as more nightmares.

January 2013 VAMRs, noting that the Veteran continues to struggle with nightmares and intrusive memories related to his combat experience in Vietnam and is prescribed Celexa, Wellbutrin, and interpersonal therapy to help manage his PTSD symptoms.

May 2013 statement, documenting that the Veteran was in Vietnam during the Tet Offensive and was subject to mortar and gun fire. 

September 2013 video-conference hearing, stating that he was stationed in Vietnam during the Tet Offensive and feared hostile military action during this period, has worsening anger problems, avoids large gatherings, and always looks for an exit when he is in a public place.

4. Conduct a VA hypertension examination to determine whether the Veteran's hypertension was caused or worsened by any incident of service TO INCLUDE SERVICE-CONNECTED DIABETES AND TO INCLUDE, IF AND ONLY IF A MENTAL DISORDER IS LINKED TO SERVICE, WHETHER HYPERTENSION WAS CAUSED OR AGGRAVATED BY A SERVICE CONNECTED MENTAL DISORDER. disorder.  The examiner must provide an explanation for the opinion.

The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

October 2009 and October 2010 VA examinations, diagnosing hypertension (controlled) and noting that the disorder has been ongoing since April 2002.

August 2010 VA examination, diagnosing diabetes.

November 2011 VAMRs, diagnosing hypertension and noting that it is controlled with prescription Atenolol.

September 2013 video-conference hearing, stating that he did not have hypertension in service and that his disorder began at an unknown date after service.

5. After receipt of the above information, RETURN THE CLAIMS FILE to the VA examiner who conducted the March 2012 audiological examination and request an addendum. If that examiner is not available, schedule the Veteran for another VA mental disorders examination. 

The VA examiner must opine as to whether the Veteran's hearing loss disability and/or tinnitus disorder relate to service.  Specifically, the examiner must determine whether the Veteran's noise exposure in service caused his current hearing loss disability and/or tinnitus disorder.  If necessary, the examiner must convert the March 1965, September 1966, and August 1968 audiometric test results from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  In addition, the examiner should determine whether the Veteran's hearing loss manifested in or within a year of service.  The examiner must provide a detailed explanation for the opinion.

The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

Personnel Records (including DD Form 214) documenting in-service duties as a petroleum supply specialist (MOS 92F-low noise exposure) and a light vehicle driver (MOS 88M-moderate noise exposure).

March 1965 Report of Medical History, denying ear trouble prior to service.

March 1965 pre-induction examination, documenting audiometric test results and no ear problems.

September 1966 Report of Medical History, denying ear trouble upon enlistment.

September 1966 enlistment examination, documenting audiometric test results and no ear problems.

August 1968 Report of Medical History, denying ear trouble on separation from service.

August 1968 separation examination, documenting audiometric test results and no ear problems.

October 2009 VAMRs, noting that gross hearing was intact.

December 2009 statement, describing how helicopters and airplanes would often land, refuel, and depart at a rapid rate.

August 2011 and November 2011 VAMRs, noting mild hearing loss (right ear) and bilateral tinnitus.

March 2012 VA audiological examination report, opining that the Veteran's hearing loss disability and his tinnitus disorder are not at least as likely as not caused by or a result of an event in military service.

September 2013 video-conference hearing, stating that the Veteran complained of ringing in the ears during service and that he was exposed to helicopter and airplane noise without hearing protection in service.




6. Then, review the medical examination reports to ensure that they adequately respond to the above instructions, including providing adequate explanations in support of the stated opinions.  If a report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

THE RO/AMC MUST DETERMINE WHETHER, GIVEN ALL EVIDENCE OF RECORD, THE VETERAN SHOULD BE ACCORDED A VA EXAMINATION TO DETERMINE WHETHER HE HAD MYASTHENIA GRAVIS EITHER IN SERVICE OR WITHIN THE APPLICABLE PRESUMPTIVE PERIOD.

7. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for myasthenia gravis, PTSD, a hypertension disorder (to include as secondary to diabetes mellitus and/or a mental disorder if the mental disorder is  service connected) hearing loss, and tinnitus.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.



THE AMC'S ATTENTION IS CALLED TO THE RULING IN Kowalski v. Nicholson, 19 Vet.App. 171 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the veteran). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


